DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 01/11/2021 from which Claims 1-10, 13-17, and 19-23 are pending of which Claims 1-7 are withdrawn, and from the claims considered Claims 8, 15 and 19-20 are amended.  Claims 11-12 and 18 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' responses filed 01/11/2021.    
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact lens medium having an oxygen permeability, a water permeability, and a thickness; the thickness of the medium having an average thickness of at least 0.2 millimeters must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 10 and 15 have a medium having an oxygen permeability, a water permeability, and a thickness; the thickness of the medium having an average thickness of at least 0.2 millimeters.  Also Claim 13 as amended has the thickness of the medium having an average thickness of at least 0.3 millimeters.  Further Claim 14 as amended has the thickness of the medium having an average thickness of at least 0.29 millimeters.  Additionally Claim 19 as amended has the thickness of the medium being an average of at least 0.25 millimeters.  Furthermore Claim 20 as amended has the thickness of the medium being an average thickness of at least 0.3 millimeters.  Also Claims 10, 17 and Claims 21 and 23 have the medium comprising a single material.  
Claim Rejections - 35 USC § 112(a)
Claims 9-10, 17 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 9 the recitation “the medium comprises a layer of polymer containing cross-linked polydimethylsiloxane” is not described in the application as filed.  The application as filed describes at ¶ 0059 a permeability for the second permanent, such as water or water vapor, of the composite film which is no more than ninety-five percent of the permeability for the second permanent of the primary material, such as cross-linked polydimethylsiloxane.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation so that ordinary artisans could predict the operability in the invention of any species such as a non-composite film for hydrogel silicone lenses with a thicker center portion to an otherwise uniform thickness profile for the lens. 
Claims 10 and 17 both recite “the medium consists of a single lens material made of polymer containing cross-linked polydimethylsiloxane”.  The application as filed describes at ¶s 0002 and 0038 a lens thickness of a single lens material.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned 
Claims 21 and 23 both recite “the medium further comprises of a single lens material”.  The application as filed describes at ¶s 0002 and 0038 a lens thickness of a single lens material.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation so that ordinary artisans could predict the operability in the invention of any species such as a medium further comprising a single material as opposed to the lens having a single material.  After all if the lens is a single material how is there some medium of the lens that has a further single material.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8-10, 13-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0149699, Matsumoto et al (hereinafter “Matsumoto”) evidenced by the article entitled “Calibrated Oxygen Permeability of 35 Conventional 1Hydrogel Materials and Correlation with Water Content, Matthew D. Young et al., Eye & Contact Lens 29(2)- 126-133, (2003), hereinafter (“Young”), (a copy of which was submitted by Applicant) in view of the article entitled “Ultrathin Coating of Plasma Polymer of Methane Applied on The Surface of Silicone Contact Lenses, Chung-Peng Ho and H. Yasuda, Journal of Biomedical Materials Research, Vol. 22, 919-937 (1988), John Wiley & Sons, Inc. (hereinafter “Ho”) evidenced by the article entitled “Polymeric Materials for Contact Lenses”, J. Singh and K. K. Agrawal, Journal of Macromolecular Science, Part C - Reviews in Macromolecular Chemistry and Physics/ J. Macromol. Sci., C32(3&4), 521-534 (1992) (hereinafter “Singh”) as for Claim 8.  
Regarding Claims 8-10, 13-17 and 19-23, Matsumoto discloses in the entire document particularly in the abstract and at ¶s 0017-0020, 0029-0056, 0097-0098, 0254 and 0270-0271 and its claim 7, a contact lens (“CL”) material which has high oxygen permeability and mechanical strength, and extremely small in an amount of remaining unpolymerized monomers, at the same time, low in a water absorption ratio and excellent in shape stability of a lens is provided.  The contact lens material comprises a copolymer obtained by polymerizing copolymer components containing a particular silicone-containing monomer, wherein the total residual amount of unpolymerized monomer components remaining in the copolymer based on the copolymer is at most 3.5% by weight, an oxygen permeability coefficient of the copolymer is at least 140x10-11 (cm2/sec)-(mLO2/(mL·mmHg) {See ¶ 0097}, and a water absorption ratio of the copolymer is at most 0.3% by weight {reading on pending Claims 21 and 23 for a single material}.  From ¶s 0029- 0056 such silicone containing monomer for the copolymer can be bis(trimethylsiloxy)methylsilylstyrene represented by the formula:  
    PNG
    media_image1.png
    158
    206
    media_image1.png
    Greyscale
from formula (I): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (wherein l is 0 or 1, and n and m are an integer of 1 to 15) with a crosslinking agent {reading on a polydimethylsiloxane for Claims 9-10 and 17}.  From ¶s 0097-0098 when Dk is less than 130x10-11 (cm2/sec)-(mLO2/(mL·mmHg), an amount of oxygen supply to eyes at the time of wearing a lens on the eyes is not sufficient, and safety tends to be inferior. When the copolymer having low oxygen permeability coefficient is used as a CL material, it becomes difficult to sufficiently supply oxygen required for a cornea via a lens from a cornea surface, and when the lens is continuously worn for a long time, the physiological burden on the cornea tends to be increased.  From ¶ 0098 the water absorption ratio of the copolymer is preferably at most 0.3% by weight, and more preferably at most 0.2% by weight, and further more preferably at most 0.1% by weight.  The water absorption ratio is more than 0.3% by weight, which tends to lead to lowering of shape stability.  From ¶ 0254 a set of ten test pieces (dried ones) having a thickness of 0.5 mm {reading on pending claim thickness of at least 0.2 mm.} was prepared for water absorption ratio barrer is a traditional unit of oxygen permeability (1011 [cm2/sec][mL O2)/mL X mmHg]).  Applicants specification indicates at ¶ 0004 in the background section that oxygen permeability is mathematically described using the coefficient Dk, where D being diffusivity (cm2/sec), a measure of how fast the oxygen moves through the material, and k being the solubility (ml O2/ml of material x mm Hg), a measure of how much oxygen is contained in the material.  The coefficient of oxygen transmissibility (Dk/t or Dk/L) is derived by dividing the oxygen permeability of a material by the thickness of the material in centimeters.  From Matsumoto the range of at least 140 Barrers with a thickness of 0.5 mm gives an oxygen transmissibility of Dk/t of the permeability of at least 140/0.05 cm = 2800 for at least 2800 Dk/t, transmissibility.  The values of at least 140 barrers for O2 permeability and 0.5 mm or 0.05 cm for thickness and 2800 for O2 transmissibility overlap the values of Claim 8 of O2 permeability of greater than 200 Barrers and O2 transmissibility of not below 24 x 10-9 [cm/[mL O2)/sec xmL x mmHg] and at least 0.2 mm thickness.  From ¶s 0270-271 because the CL material is extremely small in an amount of remaining unpolymerized monomers, has excellent oxygen permeability and is low in water absorption ratio, the CL material is more excellent in safety and shape stability than ever before.  Also because the CL material has good processability and is also excellent in the shape stability, it becomes possible to make the thickness of the CL material thin, which leads to improvement in wearability.  The thickness of 0.5 mm and thinner overlap the range of pending Claims 8, 13-15, 19-20 and 22.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, Claims 21 and 23} substantially consists of a hydrophobic component, the lens surface has water repellency, therefore, in order to impart wettability to the lens surface, some surface treatments are necessary, such as the graft polymerization or coating of the hydrophilic monomer on the lens surface, a plasma treatment using various gases, and the combination use of the plasma and the graft polymerization.  Among those, a plasma treatment with an oxygen gas (for example, a plasma treatment equipment: manufactured by Kyoto Denshi Kesoku Inc., a plasma asher PA-102AT, conditions: 40W-2 minutes, oxygen gas atmosphere, vacuum degree: 0.8 Torr) is preferable as a process of simply and uniformly imparting wettability on the lens surface.  Given that Matsumoto has a water absorption ratio of the copolymer of at most 0.3% by weight, the water permeability and water transmissibility would inherently by below 20,000 barrers and 13887.5 barrers/cm, respectively, or overlap such ranges for Claims 8 and 15.  Given that Matsumoto discloses (water absorption ratio of the copolymer of at most 0.3% by weight) which is identical to or overlapping the range of water permeability and water transmissibility used in Applicants’ present invention, it is clear that the water absorption ratio of the copolymer of at most 0.3% by weight would necessarily possess the same water permeability and water transmissibility as claimed and therefore also meet presently claimed ranges of water permeability below 20,000 barrers and water transmissibility below 13887.5 barrers/cm.  In accordance with MPEP 2112.01(II) when 
To any extent that Matsumoto’s disclosure of contact lenses with a silicone copolymer with water absorption ratio of the copolymer of at most 0.3% by weight does not expressly disclose water permeability and transmissibility, the Ho reference is cited.  
Ho discloses in the abstract that silicone rubber has great advantages as a contact lens material because of its very high oxygen permeability, softness, and excellent mechanical strength and durability.  Practical application is hampered by inherent characteristics of elastomers, i.e., high tackiness and highly hydrophobic surface properties. By applying a thin layer, e.g., 5 nm, of plasma polymer of methane, it was found that all these disadvantages can be for Claim 16} and as methane is the simplest hydrocarbon molecule, it might be the best monomer for achieving high gas permeabilities of oxygen and carbon dioxide with good barrier characteristics to other larger molecules.  Tables VIII, IX and XI show the oxygen permeability decreases with the coating but is still above 24.1 x 10-9.  Condition C of table IX shows the lens is less sticky than those in the other conditions.  Therefore, condition C is the best choice for modifying silicone rubber cornea contact lenses.  After the silicone rubber contact lens is coated with 2.5 nm of methane plasma polymer, the falling angle decreases to 78, in other words, the friction coefficient is 4.7.  When coating thickness is between 2.5 and 25 nm, the friction coefficient decreases very fast, as does the tackiness (also see Fig. 6).  Over 25 nm, the friction coefficient is independent of coating thickness and for Claim 15}.  In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Given that the silicone copolymer of Matsumoto and the silicone rubber of Ho both have the same purpose as material for contact lenses with a low water content, the surface treatment can be used with the silicone copolymer of Matsumoto as such surface treatment is used with silicone rubber as in Ho, because Matsumoto suggests such a surface treatment for the contact lenses.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under -9 (cm X ml O2)/(sec X ml X mmHg) with the thickness in the range of 0.22 to 0.3 mm and for silicone greater than 0.137 mm to 0.4 mm and having a water content, as described above, where from Ho the surface treatment of a plasma polymerized methane is applied to the silicone copolymer contact lens of Matsumoto to drastically reduce water vapor from penetrating through the lens, i.e. transmissibility, but to have lower contact angle of the lens surface which can be achieved through the plasma technique to play an important role in eliminating irritation of eyes from tackiness to the cornea {i.e. a water transmissibility below 13887.5 Barrers/cm and water permeability of less than 20,000 Barrers} and motivated to prevent mucus material from accumulating on the surface of the lens to have the contact lens of Claims 8-10, 13-17 and 19-23.  Furthermore the combination of Ho with Matsumoto has a reasonable expectation of success because Matsumoto suggests such a surface treatment for its hydrophobic lens.     

In the alternative Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto also in view of Ho further in view of U.S. 4,217,038, (“Letter”).    

Regarding Claims 9-10 and 17, Matsumoto also in view of Ho is applied as to Claims 8 and 15, respectively however to any extent that Matsumoto as modified does not expressly disclose that the silicone in crosslinked the Letter reference is applied.  
Letter discloses in the abstract and from Col. 5, line 42 to Col. 6, line 4 a glass coated, flexible, hydrophilic polymeric contact lens having a sufficient amount of oxygen transportability to meet the requirements of the human cornea where the glass coated contact lens is wettable, fillerless, hydrolytically stable, biologically inert, transparent, resilient and soft.  The glass coating is substantially colorless, transparent and from about 100 to about 8,000 angstroms thick.  The glass may be a silicate glass, a phosphate glass or a germanate glass or mixtures thereof.  The contact lens substrate comprises a polymer comprising a poly(organosiloxane) terminally bonded through a divalent hydrocarbon group to a polymerized activated unsaturated group.  The poly(diorganosiloxane) terminally bonded through a divalent hydrocarbon group to a polymerized activated unsaturated group is a poly (organosiloxane) compound which has been attached to a compound having a divalent hydrocarbon group, such as, methylene or propylene etc. and then at each end of this compound is attached an activated unsaturated group such as methacryloxy etc.  Then when the monomers are polymerized (i.e. cross-linked) the activated unsaturated groups are polymerizated (free radical polymerization) then the monomers form three dimensional polymers (i.e. cross-linked) which is the material of which the contact lens substrates are made.  Typically, the poly(organosiloxanes) 
    PNG
    media_image3.png
    117
    350
    media_image3.png
    Greyscale
, where A is an activated unsaturated group, R is a divalent hydrocarbon radical having from 1 to about 22 carbon atoms, R1,, R2, , R3, , R4 can be the same or different and each is one of a monovalent hydrocarbon radical or a halogen substituted monovalent hydrocarbon radical each having from 1 {i.e. silicone or polydimethylsiloxane} to about 12 carbon atoms and m is 25 or greater.  For Claims 10 and 17 the crosslinked polydimethylsiloxane can be all one material or a first and second same material as one material for pending claims 10 and 17 where the first and second material are the same.  In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, prima facie obvious).  Here both the silicone of Matsumoto and the silicone of Letter have the same purpose as silicones for contact lenses so they can be combined as monomers in the copolymer of Matsumoto as modified.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Matsumoto as modified to have a contact lens like one of silicone copolymer with a thickness of 0.05 cm. (0.5 mm) and less and with an oxygen permeability of greater than 140 barrers and an oxygen transmissibility of 2800 Dk/t as not below 24 Dk/t with an oxygen transmissibility above 24.1 x 10-9 (cm X ml O2)/(sec X ml X mmHg) with the thickness in the range of 0.22 to 0.3 mm and for silicone greater than 0.137 mm to 0.4 mm and having a water content, where the surface treatment of a plasma polymerized methane is applied to the silicone copolymer contact lens of Matsumoto as modified to drastically reduce water vapor from penetrating through the lens, i.e. transmissibility, but to have lower contact angle of the lens surface which can be achieved through the plasma technique to play an important role in eliminating irritation of eyes from tackiness to the cornea {i.e. a water transmissibility below 13887.5 Barrers/cm and water permeability of less than 20,000 Barrers} as described above from Claims 8 and 15, where the contact lens of modified Matsumoto of silicone copolymer with a lower contact angle from Letter has a cross-linked polyorganosiloxane polymer as part of the .   
Response to Arguments
Applicant's arguments with amendments filed 01/11/2021 have been fully considered and are persuasive in regards to the prior rejections under 35 U.S.C. 112(b) and for Claims 8 and 13-16 under 35 U.S.C. 112(a) however otherwise are unpersuasive. 
Applicant’s traverse the objection to the drawings submitting that an express illustration of the cited features are not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented.   
In response such a submission is merely conclusory and does not address the issue that the drawing do not show a claimed element of a “medium”.    
Applicant’s argues that the objection to the specification as failing to provide proper antecedent basis for the claimed subject matter provides no reasoning to support this objection.  
In response Applicant’s argument is merely conclusory not addressing the reasoning actually given to support that “the specification as failing to provide proper antecedent basis for the claimed subject matter” for the particular wording of Claims 10, 13-15, and 19-23.  For support in the original claims like that in Claims 19-20 such support should be added to the specification.     
Applicant argues against the rejection of Claims 8 and 15 under 35 U.S.C. 112(a) regarding "the specification as filed does not describe the genus of 'wherein the water transmissibility of the medium is limited by the thickness of the medium without reducing the oxygen transmissibility below 24.1 x 10-9 (cm x ml O2)/(sec x ml x mmHg)”.  Applicant submits that ¶s 0042 and 0044 clearly states properties of the genus and species recitations clearly convey to persons skilled in this art that Applicant was in possession of the invention defined by claims 8 and 15.
In response Applicant fails to mention that neither of the recitations cited at ¶s 0042 and 0044 have the word “medium” which is in the claimed recitation cited by the Examiner.    
Also Applicant argues against the rejection of Claims 9, 10, 17, 21 and 23 under 35 U.S.C. 112(a) that the Examiner does not provide reasoning to support the rejection.   
In response the Examiner disagrees because Applicant’s remarks are merely conclusory because Applicant fails to address the reasoning actually given that the quoted recitations of the enumerated claims are not described in accordance with MPEP § 2163 so that persons skilled in the art would recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned for the following reasons (underlining added for emphasis).  
For Claim 9 the recitation “the medium comprises a layer of polymer containing cross-linked polydimethylsiloxane” does not show possession in that ordinary artisans could predict the operability in the invention of any species such as a non-composite film for hydrogel silicone lenses with a thicker center portion to an otherwise uniform thickness profile for the lens.  
For Claims 10 and 17 the recitation “the medium consists of a single lens material made of polymer containing cross-linked polydimethylsiloxane” is not supported by the application’s description at ¶s 0002 and 0038 of a lens thickness of a single lens material so ordinary artisans could predict the operability in the invention of any species such as a medium consisting of a layer of polymer containing cross-linked polydimethylsiloxane as opposed to the contact lens
For Claims 21 and 23 the recitation “the medium further comprises of a single lens material” is not supported by the application’s description at ¶s 0002 and 0038 of a lens thickness of a single lens material so ordinary artisans could predict the operability of the invention of any species such as a medium further comprising a single material as opposed to the lens having a single material.  After all if the lens is a single material how is there some medium of the lens that has a further single material?   
Applicant traverses the rejection of the claims under 35 U.S.C. 103 based on the Matsumoto reference.  Applicant argues Matsumoto appears to disclose a contact lens material having an oxygen permeability coefficient of at least 130 x 10-11 (cm2/sec)(mLO2)/(mLmmHg) as in the Matsumoto Abstract.  Applicant submits that however, Matsumoto fails to discuss water permeability, but instead, Matsumoto discusses a water absorption ratio.  Applicant alleges that Matsumoto is concerned with this ratio because it is related to deformation of the lens. Matsumoto at [0006].  Regarding the assertion of the Office Action that that, because Matsumoto has a water absorption ratio of the copolymer of at most 0.3% by weight, "the water permeability and water transmissibility would inherently by below 20,000 barrers and 13887.5 barrers/cm, respectively", however, the Examiner provides no reasoning to support this conclusory statement.      
In response Applicant has failed to address the following reasoning given for inherency in the rejection that because of the limitation on moisture absorption and the identical structure with the claimed invention the properties of water permeability below 20,000 barrers and water transmissibility below 13887.5 barrers/cm. would necessarily or inherently be the same as that claimed. 
“Given that Matsumoto discloses (water absorption ratio of the copolymer of at most 0.3% by weight) which is identical to or overlapping the range of water permeability and water transmissibility used in Applicants’ present invention, it is clear that the water absorption ratio of the copolymer of at most 0.3% by weight would necessarily possess the same water permeability and water transmissibility as claimed and therefore also meet presently claimed ranges of 
	Also Applicant has not shown that the properties of water permeability below 20,000 barrers and water transmissibility below 13887.5 barrers/cm. for Matsumoto are not necessarily the same.    
Applicant argues that the remaining references fail to remedy this alleged defect.  Also Applicant argues that, only the Abstracts of the NPL documents Ho or Singh are available on line, and the Examiner has not provided copies.  Applicant concludes nonetheless, a person would not combine Matsumoto with Ho or Singh because there is no reason to limit oxygen permeability or transmissibility in those lenses.  
In response copies of the complete articles of Ho and Singh were provided by the Examiner to the Applicant on 8/08/2019 and 3/4/2020, respectively.  Both are in the record patent application file.  Applicant has failed to address the teaching of the Ho reference given in the previous rejection at § 22b that plasma polymer of methane drastically reduces water permeability {i.e. a water transmissibility below 13887.5 Barrers/cm and less than 20,000 Barrers} and given the reduction in cornea sticking which would be like that for polymacron shown in Applicants pending application as having a water transmissibility of below 13,887.5 Barrers/cm and water permeability of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787